DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.	The abstract of the disclosure is objected to because of the legal phraseology “comprising” and “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 6, 10, 13, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Regarding claim 4, the limitation “substantially in a transverse direction” renders the claim indefinite as, in this case, the term “substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation is understood that the at least one connecting attachment zone extends in a transverse direction more than in a longitudinal direction.

The term "preferably" in claim 6 lines 5 and 9 renders the claim indefinite.  The term "preferably" is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the term “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the “preferred” limitations are not required and the narrow limitation is understood as optional.

Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitations “between 15 and 70% of the width” and “between 10 mm and 100 mm”, and the claim also recites “between 20 and 50%” and “between 20 mm and 80 mm” and “between 30 mm and 70 mm” which are narrower statements of the ranges/limitations. The term "preferably" in claim 13 renders the claim indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the “preferred” limitations are not required and the narrow limitations are understood as optional.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Additionally regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term "preferably" in claim 18 renders the claim indefinite.  The term "preferably" is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the term “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the “preferred” limitations are not required and the narrow limitation is understood as optional.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe (US 2014/0163511 A1).
	Regarding claims 1 and 16, Roe discloses an absorbent article (diaper 20) comprising a liquid pervious topsheet (topsheet 24), a liquid impervious backsheet (backsheet 25) (Figs. 1-2, ¶ 0028-0029), and an absorbent core (core 28) comprising an absorbent material between a top core wrap sheet (substrate 16) and a back core wrap sheet (substrate 16’), said absorbent core being positioned in between said topsheet and said backsheet (Fig. 2, ¶ 0044, 0046); said absorbent core having a first and 

Regarding claim 5, Roe discloses wherein upon wetting of the absorbent material, a first and second channel (26, 26’) are created at said first and second elongate attachment zone, respectively, and the first and second channel are directly connected to each other through the at least one connecting attachment zone (29”) (Figs. 2-3, 15, ¶ 0078, ¶ 0095 lines 49-55); wherein a first, second, and at least one connecting channel are created at said first, second, and at least one connecting attachment zone, respectively, since the pocket of Roe is free of the absorbent material 

Regarding claim 6, Roe discloses wherein the at least one connecting attachment zone (29”) corresponds with at least one permanent attachment zone which remains attached upon wetting, or at least one semi-permanent attachment zone configured to release after having been in contact with liquid for a predetermined period of time, wherein said predetermined period of time is preferably smaller than 30s; and/or wherein said first, second attachment zones (26, 26’) are permanent attachment zones which remain attached upon wetting, or semi-permanent attachment zones configured to release after having been in contact with liquid for a predetermined period of time, wherein said predetermined period of time is preferably smaller than 30 s, as Roe teaches the permanent channels (26, 26’) to remain when loaded with fluid, or upon wetting (Fig. 3, ¶ 0086) .

Regarding claim 7, Roe discloses wherein the at least one connecting attachment zone (29”) comprise one or more straight portions, and/or one or more curved portions, since the pocket (29”) is straight as it shares substantially longitudinal sides from the channels (Fig. 15 ¶ 0095 lines 49-55). 

Regarding claim 8, Roe discloses wherein the first attachment zone (26), the second attachment zone (26’), and the at least one connecting attachment zone (29”) 

    PNG
    media_image1.png
    707
    547
    media_image1.png
    Greyscale

Annotated Fig. 1: Roe Fig. 15 indicating the substantial V shape as claimed. 

Regarding claims 9 and 10, Roe discloses wherein the first attachment zone (26), the second attachment zone (26’), and the at least one connecting attachment zone (29”) collectively form a substantially enclosed region and wherein the substantially enclosed region has a substantial triangular shape (Fig. 15, Annotated Fig. 1 above).



Regarding claim 12, Roe discloses wherein the plurality of attachment zones are arranged symmetrically with respect to a longitudinal center axis of the absorbent core extending between the front and rear transverse edge (Fig. 15, ¶ 0079).

Regarding claim 14, Roe discloses wherein the length of the first and second elongate attachment zone (26, 26’) may be larger than 5% or the length of the absorbent core; preferably larger than 10%, more preferably larger than 15%, even more preferably larger than 20%, for example larger than 30% (Figs. 1, 6, ¶ 0077), as Roe teaches the channels having a length of at least 10% of the length of the article, the length of the article being longer than the length of the absorbent core. 

Regarding claim 15, Roe discloses wherein the absorbent material comprises cellulosic fluff pulp and/or superabsorbent particles (Roe ¶ 0045).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roe.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a width of the absorbent core and a distance between first and second attachment zones, such that the largest distance between the first and the second attachment zone in the transverse direction is between 15 and 70% of the width of the absorbent core, and optionally, more preferably between 20 and 50%; wherein preferably the largest distance between the first and the second attachment zone in the transverse direction is between 10 mm and 100 mm, more preferably between 20 mm and 80 mm, even more preferably between 30 mm and 70 mm, according to the spacing requirements taught by Roe, as a matter of routine optimization to customize the channels based on the size of the user and ensure leakage protection. A large distance would require the attachment zones to be too close to the edge of the absorbent material and will lead to leaking. A small distance between attachment zones will make a small enclosed area between the zones and hinder fluid uptake by the absorbent material. Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.	Claims 2-4, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Tamura (US 2005/0148973 A1).
Regarding claims 2-3, all of the elements of the current invention have been substantially disclosed by Roe, as applied above in claim 1. Roe is silent to wherein the at least one connecting attachment zone comprises at least one of: - a front connecting attachment zone which connects a front end portion of the first attachment zone to a corresponding front end portion of the second attachment zone; - a rear connecting attachment zone which connects a rear end portion of the first attachment zone to a corresponding rear end portion of the second attachment zone (claim 2) and wherein said absorbent core has a transverse crotch line dividing the absorbent core in a front portion and a rear portion on either side of the transverse crotch line; wherein the front connecting attachment zone is located in the front portion and/or wherein the rear connecting attachment zone is located in the rear portion (claim 3).
Tamura, however, teaches an absorbent article in the same field of endeavor (Tamura Figs. 1, 3) with an absorbent core (absorbent layer 4) with first and second attachment zones (first compressed portions 11) and connecting attachment zones (lateral compressed portions 13), such that wherein the at least one connecting attachment zone (13) comprises at least one of: - a front connecting attachment zone (near 1c) which connects a front end portion of the first attachment zone to a corresponding front end portion of the second attachment zone; - a rear connecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channels of Roe such that the connecting attachment zone comprises at least a front connecting attachment zone or a rear connecting attachment zone and a transverse crotch line, as taught by Tamura, to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Roe, as applied above in claim 1. Roe is silent to wherein the at least one connecting attachment zone extends substantially in a transverse direction of the absorbent core. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channels/pocket of Roe such that the at least one connecting attachment zone extends substantially in a transverse direction of the absorbent core, as taught by Tamura, to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Roe, as applied above in claim 16. Roe is silent to wherein the at least one connecting channel comprises at least one of: - a front connecting channel which connects a front end portion of the first attachment zone to a corresponding front end portion of the second attachment zone; - a rear connecting 
Tamura, however, teaches an absorbent article in the same field of endeavor (Tamura Figs. 1, 3) with an absorbent core (absorbent layer 4) with first and second attachment zones (first compressed portions 11) and connecting channel (lateral compressed portions 13), such that wherein the at least one connecting channel (13) comprises at least one of: - a front connecting channel (near 1c) which connects a front end portion of the first attachment zone to a corresponding front end portion of the second attachment zone; - a rear connecting channel (near 1d) which connects a rear end portion of the first attachment zone to a corresponding rear end portion of the second attachment zone (Tamura Figs. 1, 3 ¶ 0087, 0090-0091). Tamura teaches this shape of compressed zones to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted (as motivated by Tamura ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channels of Roe such that the connecting channel comprises at least a front connecting channel or a rear connecting channel, as taught by Tamura, to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Tamura, however, teaches an absorbent article in the same field of endeavor (Tamura Figs. 1, 3) with an absorbent core (absorbent layer 4) with first and second attachment zones (first compressed portions 11) and connecting attachment zones (lateral compressed portions 13), such that the first attachment zone, the second attachment zone and the at least one connecting channel collectively form a substantial “U” shape (Tamura Fig. 1 ¶ 0090-0091). Tamura teaches this shape of compressed zones to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted (as motivated by Tamura ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channels/pocket of Roe such that the first and second attachment zones and the at least one connecting channel collectively form a substantial “U” shape, as taught by Tamura, to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Bianchi (US 2014/0371701 A1).
Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Roe, as applied above in claim 16. Roe is silent to wherein the at least one connecting channel comprises at least one semi-permanent channel configured to release after having been in contact with liquid for a predetermined period of time, wherein said predetermined period of time is preferably smaller than 30s. 
Bianchi, however, teaches an absorbent article in the same field of endeavor with semi-permanent channels (26) configured to release after having been in contact with liquid for a predetermined period of time (Bianchi Figs. 1, 14-16, ¶ 0041, 0082, 0122) to provide additional swelling space for the swollen absorbent material (as motivated by Bianchi ¶ 0008). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting channel of Roe be semi-permanent channel configured to release after contact with liquid, as taught by Bianchi, to provide additional swelling space for the swollen absorbent material.

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Bianchi and further in view of Tamura.
Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Roe and Bianchi, as applied above in claim 18. Roe is silent to wherein the first attachment zone, the second attachment zone and the at least one connecting channel collectively form a substantial “U” shape.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the channels/pocket of Roe/Bianchi such that the first and second attachment zones and the at least one connecting channel collectively form a substantial “U” shape, as taught by Tamura, to create a central absorbent portion to absorb discharged fluid while preventing the zones beyond the compressions from being wetted. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	09/07/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781